Mr. JUSTICE SCOTT delivered the opinion of the court: The defendant was charged by indictment in Will County with the crimes of murder and deviate sexual assault. Subsequently he pleaded guilty to both of these charges and was sentenced to a term of not less than 75 nor more than 90 years for murder and to a term in the penitentiary of not less than 13 nor more than 14 years for deviate sexual assault. The sentences were to run concurrently. The factual situation resulting in the conviction and sentencing of the defendant is identical with that set forth in an opinion delivered by this court in People v. Sprinkle, post, at p. 6. The instant case was consolidated with the Sprinkle case in proceedings held in the juvenile and criminal divisions of the circuit court in Will County. Separate appeals were filed by both defendants but on appeal they were not represented by the same counsel; however, for purposes of argument the appeals were consolidated and oral argument was presented by the Illinois Defender Project for the Third Judicial District.  The only difference existing in the procedural situation pertaining to both cases is that at the hearing where jurisdiction of the case was transferred from the juvenile division to the criminal division of the circuit court only the father of the defendant Perruquet was present, while both of the parents of the defendant Sprinkle were with him in court. We deem this difference to be of no consequence as far as our determination of the issues raised on appeal in this case is concerned. Those issues are identical with those presented in the Sprinkle case and therefore our opinion delivered in that case is controlling in the case now before us. See People v. Sprinkle, supra. Therefore, the judgment of the circuit court of Will County is affirmed. Judgment affirmed. STOUDER, P. J., and ALLOY, J., concur.